        Case 3:98-cr-00106-JWD-EWD           Document 128       10/14/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA
                                                  CRIMINAL ACTION
 VERSUS
                                                  NO. 98-106-JWD-EWD
 JAMES CHARLIE STANLEY

                                     RULING AND ORDER

        This matter is before the Court on the Motion for Reduction of Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) (Doc. 116) filed by Defendant James Charlie Stanley (“Defendant”).

The United States (the “Government”) opposes the motion (Doc. 123), and Defendant has filed a

reply (Doc. 124). Oral argument is not necessary. The Court has carefully considered the law, the

facts in the record, and the arguments and submissions of the parties and is prepared to rule. For

the following reasons, Defendant’s motion is denied.

   I.      Introduction

        On December 21, 1998, Defendant was convicted of interference with interstate commerce

by robbery (Count 1), using and carrying a firearm during a crime of violence (Count 2), and being

a felon in possession of a firearm (Count 3). (Judgment, Doc. 51 at 1.) Judge Ralph E. Tyson

sentenced him to life imprisonment on Counts 1 and 3, to be served concurrently, and a term of 60

months on Count 2, to be served consecutively to Counts 1 and 3. (Id. at 2.) Defendant is housed

at Coleman Federal Prison Complex (“Coleman”). (Doc. 116-1 at 1.)

        Defendant now moves for compassionate release. Specifically, he moves “pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) to reduce his sentence to time served with home confinement as a

condition of supervised release.” (Id.)
         Case 3:98-cr-00106-JWD-EWD            Document 128        10/14/20 Page 2 of 12




   II.      Discussion

            A. Parties’ Arguments

                     1. Overview

         Defendant argues that there are extraordinary and compelling reasons for his release.

Defendant committed the instant offenses at the age of forty-five, and he is now almost sixty-eight.

He has COPD and a number of other health issues—hypertension, chronic ischemic heart disease,

chronic hepatitis C, and chronic bronchitis, as well as multiple degenerative issues, including

sciatica, arthritis, and cataracts. (Doc. 116-1 at 1.) Defendant represents that he’s confined to a

wheelchair and has respiratory problems so bad that he cannot propel that wheelchair by himself.

He urges that all of these conditions justify release in light of “the COVID-19 pandemic and the

spread of the virus in Coleman[.]” (Id.)

         Defendant next contends that the relevant 18 U.S.C. § 3553(a) factors warrant a reduction

in his sentence. (Id. at 12–14.) While his crime was severe, he is no longer a danger to the

community, has a low risk of recidivism, could best obtain medical treatment in his daughter’s

care, and has made sincere efforts to rehabilitate himself while in BOP care. (Id.)

         The Government concedes that his health condition is severe enough to constitute

extraordinary and compelling reasons for release under the compassionate release statute, but the

Government opposes the motion on three main grounds. (Doc. 123 at 1.) First, the Government

asserts that the Defendant has failed to establish that he is “not a danger to the safety of any other

person or to the community[.]”        (Id. at 13 (quoting U.S.S.G. § 1B1.13(2).)         Second, the

Government maintains that, even if Defendant were eligible for compassionate release, the Court

should exercise its discretion to deny relief because he has not shown that he would be significantly




                                                  2
       Case 3:98-cr-00106-JWD-EWD              Document 128        10/14/20 Page 3 of 12




safer in his daughter’s home (Id. at 15.) And third, the Government argues that the Court should

exercise its discretion and deny relief based on the § 3553(a) factors. (Id. at 17.)

                     2. Danger to the Safety of Any Other Person or to the Community

       The Government first opposes the motion by arguing that Defendant has not established

that he is “not a danger to the safety of any other person or to the community[.]” U.S.S.G.

1B1.13(2). The Government points to the fact that the circumstances of the crime are particularly

reprehensible—he robbed a restaurant, pointed the gun at the head of an employee and said she

“better not” be hiding any money, then led the police on a high speed chase that culminated with

him wrecking the car, all of which was done when the Defendant was in his forties. (Doc. 123 at

8.) The Government also cites Defendant’s thirty-eight infractions in jail (most involving drugs

or alcohol, refusing to submit to drug testing, refusing to obey orders, three incidents of possessing

a dangerous weapon, three incidents of fighting, two incidents of assault without serious injury,

one incident of threatening bodily harm, and one incident when he was age fifty-five of stabbing

another inmate). (Id. at 13–14 (citing Doc. 123-1).) The Government urges that Defendant showed

no remorse prior to filing this motion and that his handful of certificates of self-improvement

courses and programs over 22 years is hardly strong evidence of rehabilitation. (Id. at 14.) Further,

Defendant is not “too infirm” to be a danger, as he can still hold and shoot a gun and conspire with

other law breakers. (Id.)

       Defendant responds to this line of attack by emphasizing his terrible physical condition.

(Doc. 124.) The crime happened over twenty years ago. (Id. at 1.) His last infraction in prison

that was indicative of an inclination toward violence was twelve years ago. (Id. at 2–3.) He’s also

gone long stretches in custody with no infractions, and, in the past four years, all infractions have

been minor. (Id. at 3.) Defendant may be able to hold a gun, but there’s no indication he can get



                                                  3
        Case 3:98-cr-00106-JWD-EWD              Document 128        10/14/20 Page 4 of 12




one. (Id. at 2.) He plans to live with his daughter, her husband, and their three sons, and the

daughter is adamantly against any guns. (Id.) Further, since Defendant has been incarcerated for

twenty years, (1) it’s unlikely he’s still in contact with any of his alleged old criminal friends, and

(2) it’s even more unlikely that any “new generation of troublemakers is going to be interested in

fraternizing with an elderly, disabled man.” (Doc. 124 at 2.) Further, there’s no indication of how

Defendant would even be able to obtain illicit substances, since he will live with his daughter and

cannot leave without her power. (Id. at 3.) As for lack of remorse, Defense counsel has only known

Defendant for three months, and all people connected to this case have long retired. (Id.) Defense

counsel urge that Defendant “turned the corner over a decade ago, following the loss of his beloved

wife at a shockingly young age.” (Id. at 4.) Defendant urges:

        Realistically speaking, the confluence of events that would be required to enable
        Stanley to return to his villainous ways is so unlikely as to be virtually impossible.
        Granting James Stanley early release poses no genuine threat to society. He is, to
        be blunt, a pitiful, decrepit man, old beyond his years, who is nothing but a burden
        on the BOP and a drain on their resources. Releasing him to the care and custody
        of his daughter will free up critical supplies and staff that could be best used in
        other manners. As such, it is in the best interest of James Stanley, of society, and
        of BOP to consign him to the care of Mrs. Ray.

(Id. at 4.)

                     3. Safety in BOP Custody Versus Safety At Home

        The Government next argues that Defendant has failed to establish that he would be safer

at home than in custody. (Doc. 123 at 15.) The Government points to the BOP’s considerable

efforts to keep inmates safe. (Id.) Defendant also has “access to medical care, screening, and

sanitation supplies, and his contact with others is strictly limited.” (Id.) He is allowed to leave his

cell three times a week for two hours for the shower, the telephone, and the computer. (Id.) When

he does, masks are used, and social distancing is observed. (Id. at 16.) As Defendant argued, he

rarely leaves his cell except for seeking medical care. (Id.) While Defendant has a “stable home

                                                  4
       Case 3:98-cr-00106-JWD-EWD              Document 128        10/14/20 Page 5 of 12




and supportive family awaiting his return home,” (Doc. 116-1 at 13), his daughter and her husband

work, and their kids go to school (Doc. 123 at 16). Thus, Defendant will face exposure to COVID-

19. (Id.)

        Defendant largely relies on “[s]imple common sense” that (1) “it is easier to clean and

sanitize an area used by half a dozen people than one used by several hundred” people (Doc. 124

at 6) and that (2) Defendant will be exposed to many more people in the custody of BOP (Id. at 4–

6.)

                     4. Section 3553(a) factors

        Again, Defendant maintains that the relevant § 3553(a) factors warrant a reduction in his

sentence. (Doc. 116-1 at 12.) Defendant first cites his “advanced age and compromised physical

health.” (Id.) Defendant’s crime was severe, but he is no longer a danger to the community, has a

low risk of recidivism, could best obtain medical care at home in his daughter’s care, and has made

sincere efforts to rehabilitate himself while in BOP care. (Id. at 12–14.)

        The Government points to the nature and circumstances and the need for the sentence to

reflect the seriousness of the offense, promote respect for the law, provide just punishment, and

deter others from committing similar crimes:

        Defendant committed a robbery at gunpoint (with a gun he was prohibited from
        possessing), put others in danger in a high-speed flight in a stolen car, and cursed
        the police when he was caught. One of the victims, an employee of the restaurant,
        was so traumatized by the event that she would immediately leave the room when
        a stranger entered. PSR at 5. The offenses followed a criminal history so serious
        that he was subject to a mandatory sentence of life imprisonment. In fact, the
        sentencing judge, the Honorable Ralph E. Tyson, aptly described defendant as
        incorrigible and “want[ed] it to be clear that it is the Court’s anticipation that the
        life sentence will, in fact, be served and that you will not be subsequently released
        into this society.” Doc. 55 at 10-11. During his incarceration, defendant has
        continued to be violent and disrespectful of authority, he has demonstrated no
        remorse for his past crimes, and he has made little effort to reform himself.

(Doc. 123 at 17–18.)

                                                  5
           Case 3:98-cr-00106-JWD-EWD                    Document 128            10/14/20 Page 6 of 12




           The Defendant responds with a lengthy attack on the Violent Crime Control Act of 1994

and the disproportionate effect that had on minorities and older felons sentenced under it. (Doc.

124 at 6–10.)           Defendant was sentenced under this act, which carried a mandatory life

imprisonment. (Doc. 124 at 3.)

                B. Applicable Law

           The compassionate release statute now provides:

           (c) Modification of an imposed term of imprisonment.--The court may not
           modify a term of imprisonment once it has been imposed except that—

                    (1) in any case--

                             (A) the court, upon motion of the Director of the Bureau of Prisons,
                                 or upon motion of the defendant after the defendant has fully
                                 exhausted all administrative rights to appeal a failure of the
                                 Bureau of Prisons to bring a motion on the defendant's behalf or
                                 the lapse of 30 days from the receipt of such a request by the
                                 warden of the defendant's facility, whichever is earlier, may
                                 reduce the term of imprisonment (and may impose a term of
                                 probation or supervised release with or without conditions that
                                 does not exceed the unserved portion of the original term of
                                 imprisonment), after considering the factors set forth in section
                                 3553(a) to the extent that they are applicable, if it finds that--

                                       (i)      extraordinary and compelling reasons warrant such a
                                                reduction; . . .

                                  and that such a reduction is consistent with applicable policy
                                  statements issued by the Sentencing Commission; and

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added). 1

           Under 28 U.S.C. § 994(t), “The Commission, in promulgating general policy statements

regarding the sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall describe

what should be considered extraordinary and compelling reasons for sentence reduction, including

the criteria to be applied and a list of specific examples.” “Accordingly, the relevant policy


1
    It is undisputed that Defendant exhausted his administrative remedies under this statute. (See Doc. 123 at 6.)

                                                             6
      Case 3:98-cr-00106-JWD-EWD              Document 128         10/14/20 Page 7 of 12




statement of the Commission is binding on the Court.” United States v. Clark, 451 F. Supp. 3d

651, 655 (M.D. La. 2020) (citing Dillon v. United States, 560 U.S. 817, 827 (2010)).

       U.S.S.G. § 1B1.13 contains the relevant policy statement. Id. This section provides:

       Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
       3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
       term of supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment) if, after considering the
       factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
       court determines that--

              (1)     (A) Extraordinary and compelling reasons warrant the reduction; or
                      (B) The defendant (i) is at least 70 years old; and (ii) has served at
                      least 30 years in prison pursuant to a sentence imposed under 18
                      U.S.C. § 3559(c) for the offense or offenses for which the defendant
                      is imprisoned;

              (2) The defendant is not a danger to the safety of any other person or to the
              community, as provided in 18 U.S.C. § 3142(g); and

              (3) The reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13 (emphasis added).

       18 U.S.C. § 3142(g) provides:

       (g) Factors to be considered.--The judicial officer shall, in determining whether
       there are conditions of release that will reasonably assure the appearance of the
       person as required and the safety of any other person and the community, take into
       account the available information concerning--

              (1) the nature and circumstances of the offense charged, including whether
              the offense is a crime of violence, a violation of section 1591, a Federal
              crime of terrorism, or involves a minor victim or a controlled substance,
              firearm, explosive, or destructive device;

              (2) the weight of the evidence against the person;

              (3) the history and characteristics of the person, including--

                      (A) the person's character, physical and mental condition, family
                      ties, employment, financial resources, length of residence in the
                      community, community ties, past conduct, history relating to drug



                                                7
       Case 3:98-cr-00106-JWD-EWD             Document 128       10/14/20 Page 8 of 12




                       or alcohol abuse, criminal history, and record concerning
                       appearance at court proceedings; and

                       (B) whether, at the time of the current offense or arrest, the person
                       was on probation, on parole, or on other release pending trial,
                       sentencing, appeal, or completion of sentence for an offense under
                       Federal, State, or local law; and

                (4) the nature and seriousness of the danger to any person or the community
                that would be posed by the person's release. . . .

       Finally, the § 3553(a) factors include, inter alia, “the nature and circumstances of the

offense and the history and characteristics of the defendant” and “the need for the sentence

imposed—(A) to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; [and] (B) to afford adequate deterrence to criminal

conduct[.]” 18 U.S.C. § 3553(a)(1), (2).

       “Generally, the defendant has the burden to show circumstances meeting the test for

compassionate release.” Clark, 451 F. Supp. 3d at 656 (citing United States v. Heromin, 2019 WL

2411311, at *2 (M.D. Fla. June 7, 2019)). Ultimately, however, “compassionate release is

discretionary, not mandatory, and could be refused after weighing the sentencing factors of 18

U.S.C. § 3553(a).” United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).

           C. Analysis

       Having carefully considered the matter, and after having received the advice of the U.S.

Probation Office, the Court will deny Defendant’s motion. Even if Defendant had established that

he was no longer a danger to any other person or the community under U.S.S.G. § 1B1.13,

Defendant’s motion fails for two reasons.

       First, Defendant has failed to show that the BOP’s measures for dealing with COVID-19

are inadequate. The Government outlines the extensive measures the BOP has taken to combat

the pandemic:

                                                 8
       Case 3:98-cr-00106-JWD-EWD              Document 128        10/14/20 Page 9 of 12




       By April 1, 2020, BOP had implemented the following measures:

       • Securing inmates in their quarters: For a 14-day period, inmates will be secured
       in their assigned cells/quarters to decrease the spread of the virus. During this time,
       to the extent practicable, inmates should have access to programs and services
       offered under normal operating procedures, such as mental health treatment and
       education. Limited group gathering will be afforded to the extent practical to
       facilitate commissary, laundry, showers, telephone, and computer access.

       • Quarantine/isolation of new inmates: All inmates entering or reentering BOP from
       a non-BOP facility are screened for COVID-19 symptoms and risk of exposure.
       Asymptomatic inmates are quarantined for at least 14 days or until cleared by
       medical staff; symptomatic inmates are isolated until testing negative for COVID-
       19 or until cleared for release pursuant to CDC guidelines.

       • Suspension of inmate movements: Inmate movement is suspended with limited
       exceptions for necessary and mission-essential transfers.

       • Social distancing: Facilities are required to maximize social distancing by, for
       example, staggering meal times, recreation, etc.

       • Issuance and use of PPE: All BOP staff and inmates have been issued masks to
       use on a daily basis. Staff working in quarantine units are required to wear gloves
       and masks, and staff working in isolation units are required to wear gloves, masks,
       and gowns.

(Doc. 123 at 8–9) As Clark found, “there is no evidence before the Court that the BOP's plan to

address the pandemic will not adequately protect inmates” like Defendant. Clark, 451 F. Supp. 3d

at 657; see also United States v. Alexander, No. 14-126, 2020 WL 2468773, at *8 (M.D. La. May

13, 2020) (denying motion for compassionate relief in part because “Petitioner has failed to

demonstrate that the BOP's measures for dealing with COVID-19 are inadequate.”).

       The strength of the BOP measures contrasts strongly with Defendant’s failure to provide

details about the safety measures at his daughter’s home. This is particularly troubling given the

fact that his daughter and husband work outside the home and their children go to school, so

Defendant faces an arguably greater threat of exposure there than in the BOP’s custody. In short,

Defendant’s reliance on “common sense” rings hollow.



                                                 9
      Case 3:98-cr-00106-JWD-EWD               Document 128        10/14/20 Page 10 of 12




       Second, even if the BOP measures were inadequate, the Court would deny Defendant’s

motion because the § 3553(a) factors weigh against release. While the Court has considered all of

the relevant factors and the totality of the circumstances, the Court finds most relevant (1) the

history and characteristics of the defendant; (2) the nature and circumstances of the offense; and

(3) the need for the sentence imposed to reflect the seriousness of the offense, to promote respect

for the law, to provide just punishment for the offense, and to afford adequate deterrence.

       As to the first, though the Court has taken into account Defendant’s deteriorating health

condition and the other facts he highlights (see Docs. 116-6, 120-1), the Court has also considered

Defendant’s considerable criminal history. His criminal conduct began at approximately seventeen

years of age. (PSR ¶ 49, Doc. 104 at 8.) He was forty-six years old when he was sentenced for the

instant offense. (Id. at 2.) He has numerous arrests and convictions for crimes of violence,

including aggravated battery (id. ¶ 50), simple robbery (id. ¶ 51), and armed robbery (id. ¶ 54).

Since Defendant was incarcerated, he has been sanctioned for thirty-eight incidents resulting in

the loss of 739 days of good time credit. (see Doc. 123-1.) These incidents include possession of

drugs and alcohol, refusing to obey an order (five), refusing alcohol or drug tests (ten), possession

of dangerous weapons (three), assault (two), fighting (three), and threats to others (one), with his

latest incidents occurring on April 29, 2019. (Id.) Defendant has demonstrated and continues to

demonstrate a lack of respect for the laws that govern our communities as well as the rules and

regulations within the penal institutions. Further, his efforts to rehabilitate himself—six programs

over twenty-two years (Doc. 116-6)—is, as the Government argues, “hardly impressive or

reflective of a sincere devotion to rehabilitation,” particularly since the last course was taken “long

ago in 2011” (Doc. 123 at 14). In sum, the history and characteristics of this defendant do not

warrant release.



                                                  10
      Case 3:98-cr-00106-JWD-EWD              Document 128      10/14/20 Page 11 of 12




       Additionally, the nature and circumstances of the offense also weigh against releasing

Defendant. The instant offense is extremely troubling and serious. Defendant committed armed

robbery of a restaurant (while being a felon) and threatened the owner at gun point by holding a

loaded .357 revolver against her forehead. (PSR ¶ 8, Doc. 104 at 4.) Defendant then engaged in a

high-speed flight in a stolen car that ended with the vehicle entering a crowded parking lot and

causing people to jump from the path of the car Defendant was driving. (Id. ¶¶ 8–9.) Defendant

eventually crashed into a nearby tree, fled on foot, and then was observed approximately three

minutes later attempting to commandeer a passing motorist’s vehicle. (Id. ¶¶ 9–10.) This too

demonstrate a considerable lack of respect for both the law and the health and safety of others.

       Lastly, “[t]he Court also finds that the sentence imposed should reflect the seriousness of

the offense and afford adequate deterrence[.]” Alexander, 2020 WL 2468773, at *8. Defendant’s

sentence of two terms of life imprisonment to be served concurrently was serious, and the Court

believes that giving him “compassionate relief would undermine those goals.” Id. This is

particularly true considering that the Defendant has only served about twenty-three years of a life

sentence for an extremely serious crime and that releasing Defendant at this point would fail to

provide just punishment for the offense. See Chambliss, 948 F.3d at 694 (noting that the district

court considered these factors under § 3553(a) in denying a motion for compassionate release and

finding that the lower court did not abuse its discretion).

       Considering all of this information, the relevant 3553(a) factors, and the totality of the

circumstances, the Court will exercise it discretion to deny Defendant compassionate release. See

Chambliss, 948 F.3d at 693–94 (finding no abuse of discretion in district court’s denial of

compassionate release motion based on the § 3553(a) factors); Alexander, 2020 WL 2468773, at




                                                 11
      Case 3:98-cr-00106-JWD-EWD              Document 128       10/14/20 Page 12 of 12




*9 (finding that “even if Petitioner had shown an extraordinary and compelling reason, the Court

would still exercise its discretion to decline the motion” based on the § 3553(a) factors).

   III.      Conclusion

          Accordingly,

          IT IS ORDERED that the Motion for Reduction of Sentence Pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) (Doc. 116) filed by Defendant James Charlie Stanley is DENIED.

          Signed in Baton Rouge, Louisiana, on October 14, 2020.




                                               S
                                         JUDGE JOHN W. deGRAVELLES
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




                                                 12
